PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/084,206
Filing Date: 29 Mar 2016
Appellant(s): Mirror Biologics, Inc.



__________________
Peter Sawicki
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/12/22.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 7/13/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that the present invention relates to identifying three components necessary for a therapeutic composition, the components being an alloantigen, an inflammatory cytokine, and CD40L.  Appellant argues that the presently claimed invention does not require the presence of a disease antigen, while in contrast, the ‘033 publication relates to therapeutic vaccine compositions that include at least a disease antigen AND allogeneic or syngeneic antigens.  Appellant contends that the ‘033 publication does not contemplate a therapeutic composition without a disease antigen.
The appealed claims filed 6/10/21 are directed to a therapeutic composition “comprising” at least three components (an after final amendment filed 12/8/21 in which the term “comprising” was replaced with “consisting of” was not entered, as acknowledged by Appellant). The term “comprising” is an open term that does not exclude unrecited elements.  The claims are directed to a composition “comprising at least three components” and therefore the claims encompass additional components, such as a disease antigen.  Nonetheless, the ‘033 publication does contemplate adjuvant compositions without a disease antigen, since the reference teaches embodiments wherein the adjuvant composition comprising allogeneic MHC can be administered separately from the disease antigen (see page 4, in particular).  
As set forth in the final rejection, the cited references render obvious the claimed therapeutic composition. The ‘033 publication teaches a therapeutic composition that acts as an adjuvant and comprises an allogeneic MHC class I molecule (see paragraphs 40-46).  MHC-I is expressed by activated Th1 cells, and an MHC-I protein would also be taken up by APCs for presentation (see, for example, paragraph 122 of the ‘033 publication).  Thus, the allogenic MHC class I of the ‘033 publication meets the limitation of the first component of the claimed composition, which is directed to an alloantigen from activated TH1 cells, wherein the alloantigen is expressed on the Th1 cells, and is provided in a manner that the alloantigen is engulfed by antigen presenting cells. The ‘033 publication also teaches that the compositions further comprise other adjuvants, such as pro-inflammatory cytokines IFN-gamma and GM-CSF, thus meeting the limitation of the second component recited in the present claims, i.e. a type I inflammatory cytokine.  It would also be obvious to further include CD40L as an additional adjuvant to provide synergistic immune activation based on the teachings of Kornbluth and the ‘848 publication, as set forth in the final rejection.  Furthermore, it would also be obvious to deliver the therapeutic composition in a chip or wafer, as taught by the ‘000 publication for controlled release, as set forth in the final rejection. Thus, the cited prior art renders obvious the claimed therapeutic composition. 
Appellant further argues that Kornbluth discloses a laundry list of adjuvant components, and that the ‘848 publication teaches activated T cells that would produce a number of components in addition to effector molecules, alloantigen, and cytokines.  Appellant contends that Kornbluth and the ‘848 publication provide no indication as to which of the parameters are critical and no direction as to which of the many possible choices are likely to be successful.
As noted above, the ‘033 publication teaches a therapeutic adjuvant composition comprising allogeneic MHC and type I inflammatory cytokines, but does not explicitly teach CD40L.  Kornbluth teaches that CD40L is a molecular adjuvant that has significant potential as a vaccine adjuvant (see page 1085 and Table 1).  Moreover, Kornbluth teaches that the idea of using immunostimulatory combinations of adjuvants is more than 25 years old, and that some particularly noteworthy combinations are discussed in more detail  (see page 10914, left column, first full paragraph).  One such combination detailed by Kornbluth is the use of TNFRSF agonists (such as CD40L) and cytokine receptor agonists (such as GM-CSF and IFN-gamma). Kornbluth specifically teaches that  GM-CSF or IFN-gamma can synergize with CD40L to induce DC production of IL-12-p70 (see page 1094, left column, first paragraph).  Thus, Kornbluth specifically identifies CD40L and  inflammatory cytokines GM-CSF and IFN-gamma as a synergistic combination for inducing a potent immune response by increasing DC production of IL-12p70. The ordinary artisan would thus be motivated to include CD40L in the adjuvant composition comprising alloantigen, GM-CSF and IFN-gamma of the ‘033 publication, to achieve the synergistic immune stimulation specially taught by Kornbluth. Additionally, the ‘848 publication also teaches that CD40L has adjuvant properties in activating dendritic cells, and that a composition comprising alloantigen expressed by T cells, and further comprising type I cytokines and CD40L acts as a potent adjuvant for inducing anti-tumor immunity (see paragraph 44 and 154, in particular).  Thus, together the references provide motivation and reasonable expectation of success in including CD40L in the adjuvant compositions of the ‘033 publication.  Although Kornbluth and the ‘848 publication may teach other adjuvants in addition to CD40L, references may be relied upon for all that they suggest to the ordinary artisan. 
Appellant further argues that the rejection relies on improper hindsight reasoning. 
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the prior art references specifically identify CD40L as a type of adjuvant known to synergize with inflammatory cytokines including GM-CSF and IFN-gamma, thus providing a motivation and reasonable expectation of success to include it in the adjuvant compositions comprising alloantigen and GM-CSF/IFN-gamma, as taught by the ‘033 publication. The ‘848 publication teaches alloantigen cell compositions that are effective adjuvants for inducing anti-tumor immune responses, and that said compositions include CD40L and inflammatory cytokines like IFN-gamma, thus providing further expectation that such a combination would be an effective adjuvant composition. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,



/AMY E JUEDES/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        
Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                                                                                                  
                                                                                                                              Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.